FILED
                                                                    May 23 2019, 8:33 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR
Michael E. Tolbert                                      APPELLEES/CROSS-APPELLANTS
Tolbert & Tolbert, LLC                                  STURM RUGER & COMPANY, INC.
Gary, Indiana                                           & COLT’S MANUFACTURING
                                                        COMPANY LLC
Jonathan E. Lowy                                        Terence M. Austgen
Brady Center to Prevent Gun Violence                    Elizabeth M. Bezak
Washington, DC                                          Burke Costanza & Carberry LLP
                                                        Merrillville, Indiana

                                                        ATTORNEY FOR
                                                        APPELLEE/CROSS-
                                                        APPELLANT STURM RUGER &
                                                        COMPANY, INC.
                                                        James B. Vogts
                                                        Swanson, Martin & Bell, LLP
                                                        Chicago, Illinois

                                                        ATTORNEYS FOR
                                                        INTERVENOR THE STATE OF
                                                        INDIANA
                                                        Curtis T. Hill, Jr.
                                                        Attorney General of Indiana

                                                        Thomas M. Fisher
                                                        Solicitor General

                                                        Kian Hudson
                                                        Julia C. Payne
                                                        Deputy Attorneys General
                                                        Indianapolis, Indiana




Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                              Page 1 of 33
                                                        ATTORNEYS FOR AMICI
                                                        CURIAE SENATORS JIM
                                                        TOMES, MARK MESSMER,
                                                        AND DENNIS KRUSE, AND
                                                        REPRESENTATIVES BEN
                                                        SMALTZ, JERRY TORR, AND
                                                        GREG STEUERWALD,
                                                        MEMBERS OF THE INDIANA
                                                        GENERAL ASSEMBLY
                                                        James Bopp, Jr.
                                                        Corrine L. Youngs
                                                        The Bopp Law Firm, PC
                                                        Terre Haute, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

City of Gary,                                           May 23, 2019
Appellant-Plaintiff/Cross-Appellee,                     Court of Appeals Case No.
                                                        18A-CT-181
        v.                                              Appeal from the Lake Superior
                                                        Court
Smith & Wesson Corp., Sturm,                            The Honorable John M. Sedia,
Ruger & Company, Inc., Colt’s                           Judge
Manufacturing Company, LLC,                             Trial Court Cause No.
Beretta U.S.A. Corp., Phoenix                           45D01-1211-CT-233
Arms, Glock, Inc., Beemiller,
Inc. d/b/a High-Point Firearms,
Browning Arms, and Taurus
International Manufacturing,
Inc.,
Appellees-Defendants/Cross-Appellants




Crone, Judge.


Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                     Page 2 of 33
                                              Case Summary
[1]   The City of Gary (“the City”) appeals the trial court’s grant of judgment on the

      pleadings on its amended complaint against various handgun manufacturers

      (“the Manufacturers”),1 which includes claims for public nuisance, negligent

      distribution and marketing, and negligent design. The trial court ruled that the

      City’s claims are barred by a 2015 amendment (“the Amendment”) to Indiana

      Code Section 34-12-3-3 (“the Immunity Statute”), which made the statute

      retroactive to four days before the City filed its original complaint in 1999. The

      court also ruled that the Manufacturers are not entitled to attorney’s fees and

      costs under Indiana Code Section 34-12-3-4. The court further ruled that,

      contrary to an earlier opinion from this Court in this case, the City’s claims are

      also barred by the federal Protection of Lawful Commerce in Arms Act (“the

      PLCAA”).

[2]   On appeal, the City argues that the Amendment is unconstitutional and that its

      claims are not barred by either the Immunity Statute or the PLCAA. The State

      of Indiana has intervened to defend the Amendment’s constitutionality. The

      Manufacturers argue that the City’s lawsuit is an unlawful attempt to regulate

      firearms and that the trial court erred in denying them attorney’s fees and costs




      1
       The Manufacturers are Smith & Wesson Corp., Ruger & Co., Inc., Beretta U.S.A. Corp., Colt’s
      Manufacturing Company, LLC, Phoenix Arms, Glock, Inc., Beemiller, Inc. d/b/a Hi-Point Firearms,
      Browning Arms, and Taurus International Manufacturing, Inc.

      Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                           Page 3 of 33
      under Indiana Code Section 34-12-3-4. We conclude as follows: (1) the City’s

      lawsuit is not an unlawful attempt to regulate firearms; (2) the City has failed to

      establish that the Amendment is unconstitutional; (3) the Immunity Statute

      does not bar all of the City’s claims; (4) the Manufacturers are not entitled to

      attorney’s fees and costs; and (5) pursuant to the law of the case doctrine, we

      reaffirm our prior holding that the PLCAA does not bar the City’s claims.

      Accordingly, we affirm in part, reverse in part, and remand for further

      proceedings.


                                  Facts and Procedural History
[3]   In August 1999, the City lodged a complaint for damages and injunctive relief

      against the Manufacturers and various handgun distributors and retail dealers.

      The complaint was dated August 27 and was file-stamped by the trial court

      clerk on August 30. The defendants filed a motion to dismiss for failure to state

      a claim pursuant to Indiana Trial Rule 12(B)(6), which the trial court granted.


[4]   In January 2001, the City filed an amended complaint. In the first appeal in

      this case, the Indiana Supreme Court described the amended complaint as

      follows:

              The complaint alleges that manufacturers of handguns typically
              sell to “distributors” who resell at wholesale to “dealers” who in
              turn sell at retail to the general public. Some categories of
              persons are prohibited by law from purchasing guns, and all
              dealer-defendants are alleged to have knowingly sold to illegal




      Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019              Page 4 of 33
        buyers through intermediaries in “straw purchases”.… [2] Some
        other practices of dealers are also alleged to generate illegal
        purchases. These include failure by some dealers to obtain the
        required information for background checks required by federal
        law, sales of a number of guns to the same person, and
        intentional “diversion” of guns by some dealers to illegal
        purchasers.

        The City alleges that the manufacturers know of these illegal
        retail sales of handguns, and know that a small percentage of
        dealers, including the dealer-defendants here, account for a large
        portion of illegally obtained handguns. The City alleges the
        manufacturers and distributors have the ability to change the
        distribution system to prevent these unlawful sales but have
        intentionally failed to do so.

        The City alleges that these and other practices generate
        substantial additional cost to the public in general and the City in
        particular. Possession of unlawfully purchased guns is claimed to
        contribute to crime that requires expenditure of public resources
        in addition to the obvious harm to the victims. The complaint
        alleges that seventy murders with handguns took place in Gary in
        1997, and another fifty-four in 1998. From 1997 through 2000,
        2,136 handguns used in crimes were recovered. Of these, 764
        were sold through dealers who are defendants in this suit. The
        City also asserts that harm is suffered by the City at the time of
        the sale of an illegal handgun because these unlawful sales
        generate additional requirements to investigate and prosecute the
        violations of law.

        In addition to challenging the distribution practice of the
        defendants, the City also alleges negligent design of the handguns
        by the manufacturers that contributes to these injuries. Finally,


2
 A straw purchaser “pose[s] as the buyer (the straw or middleman) of a firearm actually intended for”
another person. KS&E Sports v. Runnels, 72 N.E.3d 892, 897 (Ind. 2017).

Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                 Page 5 of 33
               the City alleges that the manufacturers engage in deceptive
               advertising of their product by asserting that a gun in the home
               offers additional safety for the occupants when in fact the
               contrary is the case.

               Count I of the complaint alleges that these facts support a claim
               for public nuisance.[3] Count II asserts a claim for negligence in
               distribution of guns and Count III presents a claim for their
               negligent design. All Counts request compensatory and punitive
               damages and injunctive relief.


      City of Gary v. Smith & Wesson Corp., 801 N.E.2d 1222, 1227-29 (Ind. 2003)

      (“Gary 1”).


[5]   The defendants filed a motion to dismiss the City’s amended complaint for

      failure to state a claim, which the trial court granted. On appeal, another panel

      of this Court affirmed in part and reversed in part. Our supreme court granted

      transfer, reversed the trial court’s dismissal, and remanded for further

      proceedings on all three counts. Id. at 1249.


[6]   In the meantime, the Indiana General Assembly had enacted the Immunity

      Statute, which became effective April 18, 2001. The statute states in pertinent

      part that, with certain exceptions not relevant here,




      3
        See Ind. Code § 32-30-6-6 (“Whatever is: (1) injurious to health; (2) indecent; (3) offensive to the senses; or
      (4) an obstruction to the free use of property; so as essentially to interfere with the comfortable enjoyment of
      life or property, is a nuisance, and the subject of an action.”). “If a proper case is made, the nuisance may be
      enjoined or abated and damages recovered for the nuisance.” Ind. Code § 32-30-6-8. A civil action to abate
      or enjoin a nuisance may be brought by “the attorney of any city or town in which a nuisance exists.” Ind.
      Code § 32-30-6-7(b).

      Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                      Page 6 of 33
              a person[4] may not bring or maintain an action against a firearms
              or ammunition manufacturer, trade association, or seller for:

              (1) recovery of damages resulting from, or injunctive relief or
              abatement of a nuisance relating to, the lawful:


                       (A) design;

                       (B) manufacture;

                       (C) marketing; or

                       (D) sale;


              of a firearm or ammunition for a firearm; or

              (2) recovery of damages resulting from the criminal or unlawful
              misuse of a firearm or ammunition for a firearm by a third party.


      Ind. Code § 34-12-3-3.


[7]   In 2005, the United States Congress enacted the PLCAA, which provides that

      “[a] qualified civil liability action may not be brought in any Federal or State

      court” and that “[a] qualified civil liability action that is pending on October 26,

      2005, shall be immediately dismissed by the court in which the action was

      brought or is currently pending.” 15 U.S.C. § 7902(a), -(b). A qualified civil

      liability action is




      4
       Indiana Code Section 34-12-3-2 defines “person” for purposes of that chapter as “a human being,
      corporation, limited liability company, partnership, unincorporated association, or governmental entity.”

      Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                  Page 7 of 33
        a civil action or proceeding or an administrative proceeding
        brought by any person against a manufacturer or seller of a
        qualified product [e.g., a firearm], or a trade association, for
        damages, punitive damages, injunctive or declaratory relief,
        abatement, restitution, fines, or penalties, or other relief, resulting
        from the criminal or unlawful misuse of a qualified product by
        the person or a third party ….


15 U.S.C. § 7903(5)(A). A qualified civil liability action does not include


        (iii) an action in which a manufacturer or seller of a qualified
        product knowingly violated a State or Federal statute applicable to
        the sale or marketing of the product, and the violation was a
        proximate cause of the harm for which relief is sought, including
        --


        (I) any case in which the manufacturer or seller knowingly made
        any false entry in, or failed to make appropriate entry in, any
        record required to be kept under Federal or State law with respect
        to the qualified product, or aided, abetted, or conspired with any
        person in making any false or fictitious oral or written statement
        with respect to any fact material to the lawfulness of the sale or
        other disposition of a qualified product; or


        (II) any case in which the manufacturer or seller aided, abetted,
        or conspired with any other person to sell or otherwise dispose of
        a qualified product, knowing, or having reasonable cause to
        believe, that the actual buyer of the qualified product was
        prohibited from possessing or receiving a firearm or ammunition
        under [federal law].


Id. (emphasis added). “This exception has been referred to as the ‘predicate

exception’ because its operation requires an underlying or predicate statutory



Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019               Page 8 of 33
      violation.” Smith & Wesson Corp. v. City of Gary, 875 N.E.2d 422, 429-30 (Ind.

      Ct. App. 2007) (“Gary 2”), trans. denied (2009).


[8]   In November 2005, the Manufacturers filed a motion to dismiss, asserting that

      the PLCAA barred the City’s claims. The trial court denied the motion on the

      basis that PLCAA was unconstitutional. On appeal, another panel of this

      Court affirmed on a different basis:5 that the City’s claims fall under the

      predicate exception and therefore are not barred by the PLCAA. See id. at 431

      (“The word ‘applicable’ is not defined by the statute but is generally defined as

      ‘[c]apable of being applied.’ American Heritage Dictionary of the English

      Language 63 (1981). We cannot say that the word ‘applicable’ in the predicate

      exception is ambiguous. On the face of the language, Indiana’s public nuisance

      statute appears applicable to the sale or marketing of firearms.”). The Gary 2

      court went on to say, “even assuming that the PLCAA requires an underlying

      violation of a statute directly applicable to the sale or marketing of a firearm,

      the City alleged such violations in their complaint.” Id. at 432-33.


[9]   On May 4, 2015, Governor Mike Pence signed a bill (the Amendment) that

      made the Immunity Statute retroactive to August 26, 1999, four days before the

      City filed its original complaint. Ind. Public Law 106-2015, § 4; see also id. at § 1

      (amending Ind. Code § 34-12-3-0.1 to state, “This chapter applies to actions

      filed before, after, or on April 18, 2001.”). In November 2015, the

      Manufacturers filed a motion for judgment on the pleadings pursuant to


      5
          Consequently, the City’s citations to the trial court’s ruling in its appellate briefs are not well taken.

      Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                           Page 9 of 33
       Indiana Trial Rule 12(C). The Manufacturers asserted that the Amendment

       now compelled dismissal of the City’s claims pursuant to the Immunity Statute,

       and they renewed their argument that they are also entitled to dismissal under

       the PLCAA. In response, the City asserted that the Amendment, the Immunity

       Statute, and the PLCAA are either inapplicable or unconstitutional.


[10]   In January 2018, after a hearing, the trial court issued an order granting the

       Manufacturers’ motion. The court did not address the City’s constitutional

       challenges to the Amendment but concluded that the Manufacturers are entitled

       to immunity under the Immunity Statute because there was no allegation that

       their “sales practices violated any specific statute, regulation or ordinance

       related directly to the sale of firearms.” Appealed Order at 4. Likewise, the

       court did not address the City’s constitutional challenges to the PLCAA but

       concluded that the Manufacturers are entitled to immunity under that statute

       because the City had “alleged no violations of any Indiana or federal statutes

       specifically applicable to the sale or marketing of firearms.” Id. at 5. The court

       further stated that case law subsequent to this Court’s opinion in Gary 2 “has

       made it clear that [violations] of public nuisance statutes do not meet the

       definition of a State or Federal statute applicable to the sale or marketing of

       firearms ….” Id. The court entered a final appealable judgment in the

       Manufacturers’ favor but denied their request for attorney’s fees and costs under

       Indiana Code Section 34-12-3-4.


[11]   The City now appeals the grant of the Manufacturers’ motion for judgment on

       the pleadings, and the Manufacturers cross-appeal the denial of attorney’s fees

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019          Page 10 of 33
       and costs. The State of Indiana has intervened to defend the Amendment’s

       constitutionality.6 Several members of the General Assembly have filed an

       amicus brief urging affirmance of the trial court’s ruling.7 Additional facts will

       be provided as necessary.


                                          Discussion and Decision
[12]   Where, as here, a Trial Rule 12(C) motion for judgment on the pleadings

       essentially argues that the complaint fails to state a claim upon which relief can

       be granted, we treat it as a Trial Rule 12(B)(6) motion. KS&E Sports v. Runnels,

       72 N.E.3d 892, 898 (Ind. 2017). “We view motions to dismiss for failure to

       state a claim with disfavor because such motions undermine the policy of

       deciding causes of action on their merits.” Schrage v. Audrey R. Seberger Living

       Tr., 52 N.E.3d 54, 59 (Ind. Ct. App. 2016). Trial Rule 12(B)(6) motions test the

       legal sufficiency of a complaint, i.e., whether the allegations in the complaint

       establish any set of circumstances under which the plaintiff would be entitled to

       relief. Veolia Water Indpls., LLC v. Nat’l Trust Ins. Co., 3 N.E.3d 1, 4 (Ind. 2014).

       When evaluating the trial court’s ruling, we accept the facts alleged in the

       complaint as true and should not only consider the pleadings in the light most

       favorable to the plaintiff, but also draw every reasonable inference in favor of




       6
        See Ind. Code § 34-33.1-1-1(a) (“If the constitutionality of a state statute … affecting the public interest is
       called into question in an action, suit, or proceeding in any court to which any agency, officer, or employee
       of the state is not a party, the court shall certify this fact to the attorney general and shall permit the attorney
       general to intervene on behalf of the state and present … arguments on the question of constitutionality.”).
       7
        Those members are Senators Jim Tomes, Mark Messmer, and Dennis Kruse, and Representatives Ben
       Smaltz, Jerry Torr, and Greg Steuerwald.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                        Page 11 of 33
       the nonmoving party. Id. at 4-5. We affirm the trial court’s grant of the motion

       only when it is apparent that the facts alleged in the complaint are incapable of

       supporting relief under any set of circumstances. Id. at 5. We review the trial

       court’s dismissal de novo, id., and we may affirm if it is sustainable on any basis

       in the record. Ward v. Carter, 90 N.E.3d 660, 662 (Ind. 2018), cert. denied.


           Section 1 – The City’s lawsuit is not an unlawful attempt to
                                regulate firearms.
[13]   Because it is potentially dispositive, we first address the Manufacturers’

       argument, which they did not raise in their motion for judgment on the

       pleadings,8 that we may affirm the trial court’s ruling on their motion because

       the City’s lawsuit is an unlawful attempt to regulate firearms.9 In Gary 1, our

       supreme court rejected the trial court’s holding to this effect, which was based




       8
          “It has long been the general rule in Indiana that an argument or issue presented for the first time on appeal
       is waived for purposes of appellate review.” Ind. Bureau of Motor Vehicles v. Gurtner, 27 N.E.3d 306, 311 (Ind.
       Ct. App. 2015). “More recently, however, our supreme court has signaled a shift away from this rule, at least
       as far as appellees are concerned.” Id. at 312. “In Citimortgage v. Barabas, 975 N.E.2d 805, 813 (Ind. 2012),
       the court stated that a party who has prevailed at the trial court, i.e., the appellee, ‘may defend the trial
       court's ruling on any grounds, including grounds not raised at trial.’” Id. Thus, “[u]nder Citimortgage, an
       appellant may not present an argument that was not presented to the trial court, but this limitation does not
       apply to an appellee who seeks to affirm the trial court’s judgment.” Id. “This rule is consistent with the
       presumption in all appeals that a trial court’s judgment is correct as well as the general rule that on appeal we
       will affirm a judgment on any theory supported by the record.” Id.
       9
         Amici raise the same argument in different guises. They first argue that the City’s alleged attempt to
       regulate firearms is preempted by the Immunity Statute and Indiana Code Chapter 35-47-11.1, which we
       largely reject for the reasons given infra. They also argue that the City’s alleged attempt to regulate firearms
       violates Indiana’s separation of powers doctrine; this argument ignores our supreme court’s conclusion in
       Gary 1 that the “lawsuit is no more regulation of firearms than a suit to enjoin any form of nuisance is a
       regulation of the activity[,]” 801 N.E.2d at 1239, and also disregards that the legislature specifically granted
       municipalities the authority to bring public nuisance claims and seek injunctive relief to enforce “a valid
       statute, rule, or ordinance” against firearms manufacturers that engage in unlawful conduct. Ind. Code § 32-
       30-6-7(b); Ind. Code § 34-12-3-5(3).

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                    Page 12 of 33
       on Indiana Code Chapter 35-47-11. See Ind. Code § 35-47-11-2 (providing that

       a governmental “unit may not regulate in any manner the ownership,

       possession, sale, transfer, or transportation of firearms … or ammunition[,]”

       with certain inapplicable exceptions). The Gary 1 court stated, “This lawsuit

       does not seek to implement a regulatory scheme. It seeks redress under existing

       state law of nuisance and negligence.” 801 N.E.2d at 1238. “Indiana statutes

       expressly authorize the City to seek relief against public nuisances.… Its

       lawsuit is no more regulation of firearms than a suit to enjoin any form of

       nuisance is a regulation of the activity.” Id. at 1239.


[14]   In 2011, the legislature repealed Section 35-47-11-2 and enacted Chapter 35-47-

       11.1. Indiana Code Section 35-47-11.1-2 states that, with certain inapplicable

       exceptions, “a political subdivision may not regulate: (1) firearms,

       ammunition, and firearm accessories; (2) the ownership, possession, carrying,

       transportation, registration, transfer, and storage of firearms, ammunition, and

       firearm accessories; and (3) commerce in and taxation of firearms, firearm

       ammunition, and firearm accessories.” Indiana Code Section 35-47-11.1-3

       states,


                 Any provision of an ordinance, measure, enactment, rule, or
                 policy or exercise of proprietary authority of a political
                 subdivision or of an employee or agent of a political subdivision
                 acting in an official capacity:

                 (1) enacted or undertaken before, on, or after June 30, 2011; and

                 (2) that pertains to or affects the matters listed in section 2 of this
                 chapter;
       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                 Page 13 of 33
                is void.


       The Manufacturers argue that the City’s lawsuit is a “measure” or “policy” that

       was undertaken before June 30, 2011, pertains to or affects the matters listed in

       Section 35-47-11.1-2, and is therefore void. Appellees’ Br. at 26.10


[15]   We disagree with the Manufacturers’ interpretation of the statute. “Statutory

       interpretation is a function for the courts, and our goal in statutory

       interpretation is to determine, give effect to, and implement the intent of the

       legislature as expressed in the plain language of its statutes.” Ind. Ins. Guar.

       Ass’n v. Smith, 82 N.E.3d 383, 386 (Ind. Ct. App. 2017). We presume “that the

       legislature intended for the statutory language to be applied in a logical manner

       consistent with the statute’s underlying policy and goals.” Id. (quoting Nicoson

       v. State, 938 N.E.2d 660, 663 (Ind. 2010)). We endeavor “to give statutory

       words their plain and ordinary meaning absent a clearly manifested purpose to

       do otherwise.” Rush v. Elkhart Cty. Plan Comm’n, 698 N.E.2d 1211, 1215 (Ind.

       Ct. App. 1998), trans. denied. “If the legislature has not defined a word, we may

       properly consult English dictionaries to determine the plain and ordinary

       meaning of words.” Montalvo v. State ex rel. Zoeller, 27 N.E.3d 795, 799 (Ind. Ct.

       App. 2015), trans. denied. “[I]t is just as important to recognize what a statute

       does not say as it is to recognize what it does say. A court may not read into a




       10
         The City does not argue that our review of this issue should be precluded by the law of the case doctrine,
       perhaps because of the legislative changes since Gary 1.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                  Page 14 of 33
       statute that which is not the expressed intent of the legislature.” Rush, 698
N.E.2d at 1215 (citation omitted). “We review matters of statutory

       interpretation de novo because they present pure questions of law.” Smith, 82
N.E.3d at 386.


[16]   The plain meaning of “measure” is “a step planned or taken as a means to an

       end … specifically: a proposed legislative act[.]” MERRIAM-WEBSTER ONLINE

       DICTIONARY, https://www.merriam-webster.com/dictionary/measure (last

       visited May 1, 2019). And the plain meaning of “policy” is “a high-level overall

       plan embracing the general goals and acceptable procedures especially of a

       governmental body[.]” Id., https://www.merriam-

       webster.com/dictionary/policy (last visited May 1, 2019). The City’s lawsuit

       does not fall within either definition. To the extent the Manufacturers argue

       that the City’s lawsuit advances its “policy views” or “goals” regarding

       firearms, Appellees’ Br. at 27, we note that such intangibles are not mentioned

       in Section 35-47-11.1-3 and do not have “provisions” that are subject to being

       voided by that statute. See BLACK’S LAW DICTIONARY (10th ed. 2014)

       (defining “provision” as “[a] clause in a statute, contract, or other legal

       instrument”).11 The legislature knows how to prohibit firearms-related lawsuits

       when it wants to. See Ind. Code § 34-12-3-3 (“a person may not bring or




       11
          The City’s amended complaint has “provisions,” but the Manufacturers do not specifically argue that the
       complaint itself is a “measure” or “policy” for purposes of Section 35-47-11.1-3. The Manufacturers cite
       several cases for the proposition that “[g]overnmental power may be exercised through application of law in a
       civil suit as by statute.” Appellees’ Br. at 27. The Manufacturers cited some of the same cases for a similar
       proposition in Gary 1. 801 N.E.2d at 1239. Our supreme court did not find them persuasive, nor do we.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                Page 15 of 33
       maintain an action against a firearms or ammunition manufacturer”) (emphasis

       added). We find no such intent expressed in Section 35-47-11.1-3.

       Consequently, we reject the Manufacturers’ argument. 12


                 Section 2 – The City has failed to establish that the
                          Amendment is unconstitutional.
[17]   The City raises two constitutional challenges to the Amendment: (1) the

       Amendment is an unconstitutional special law; (2) the Amendment violates its

       federal due process rights.13 In considering constitutional challenges to a

       statute, we accord the statute every reasonable presumption supporting its

       validity and place the burden on the challenger to show unconstitutionality.

       Ledbetter v. Hunter, 652 N.E.2d 543, 545 (Ind. Ct. App. 1995). This presumption

       controls until it is clearly overcome by a contrary showing. Id. A challenge to a

       statute’s constitutionality is a pure question of law that we review de novo.

       State v. Thakar, 82 N.E.3d 257, 259 (Ind. 2017).


                  2.1 – The City has failed to establish that the Amendment is an
                                   unconstitutional special law.

[18]   Article 4, Section 22 of the Indiana Constitution prohibits “special” legislation

       on certain subjects, and Section 23 provides that in those cases and “in all other


       12
          We also reject the Manufacturers’ argument that the City has no standing to challenge the constitutionality
       of the Amendment, which is based on their circular argument that the legislature prohibited cities from
       regulating firearms and that the City’s lawsuit is an unlawful attempt to do so.
       13
          The City also asserts that the Amendment violates the separation of powers doctrine and the Open Courts
       clause of Article 1, Section 12 of the Indiana Constitution, but it fails to support these assertions with cogent
       reasoning as required by Indiana Appellate Rule 46(A)(8)(a). Accordingly, we find them waived. D.L. v.
       Pioneer Sch. Corp., 958 N.E.2d 1151, 1155 (Ind. Ct. App. 2011).

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                     Page 16 of 33
       cases where a general law can be made applicable, all laws should be general,

       and of uniform operation throughout the state.” “The terms ‘general law’ and

       “special law” have widely understood meanings.” Mun. City of S. Bend v.

       Kimsey, 781 N.E.2d 683, 689 (Ind. 2003). “A statute is ‘general’ if it applies ‘to

       all persons or places of a specified class throughout the state.’ A statute is

       ‘special’ if it ‘pertains to and affects a particular case, person, place, or thing, as

       opposed to the general public.’” Id. (quoting BLACK’S LAW DICTIONARY 890

       (7th ed. 1999)). Generally, we first determine whether the law is general or

       special. Id. at 690. If the law is general, we then determine whether it is

       applied generally throughout the State; if it is special, we must determine

       whether it is constitutionally permissible. Id.


[19]   The City argues that the Amendment is a constitutionally impermissible special

       law that targeted its case because the legislature “knew that the universe of

       potentially affected cases was finite and fixed” and “set the effective date one

       day before the date of the City’s complaint.” Appellant’s Br. at 24. The State

       concedes that the legislature may well have enacted the Amendment “with the

       City’s particular case in mind[,]” but argues that the Amendment is general

       because it “merely ensures that [Section 34-12-3-3] applies to all cases, including

       any case brought before the applicable date of the original [statute].”

       Intervenor’s Br. at 21. In the alternative, the State argues that even if the

       Amendment is a special law, it is constitutionally permissible because it

       “ensured that [Section 34-12-3-3] would apply uniformly across the State by

       specifically applying the statutory immunity to the one case remaining outside

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019              Page 17 of 33
       its reach – a case to which the law undoubtedly could have applied in the first

       place.” Id. at 23. We find the State’s alternative argument persuasive, and

       therefore we need not conclusively determine whether the Amendment is a

       general law or a special law.


            2.2 – The City may not challenge the Amendment on federal due process
                                           grounds.

[20]   The City further asserts that the Amendment retroactively deprives it of its

       allegedly vested property right to seek redress against the Manufacturers 14 in

       violation of the due process provisions of the Fifth and Fourteenth

       Amendments to the United States Constitution. See U.S. CONST. amends. V

       (“No person shall … be deprived of life, liberty, or property, without due

       process of law”) and XIV (“nor shall any State deprive any person of life,

       liberty, or property, without due process of law”). The State cites ample

       precedent for the proposition that the City, as “an agent subject to the control of

       the State,” cannot assert a federal due process claim “against its principal, the



       14
           Because we hold that the City may not challenge the Amendment on federal due process grounds, we need
       not determine whether the City has a vested property right to seek redress against the Manufacturers. We
       note, however, that there is a well-reasoned line of authority holding that “a party’s property right in any
       cause of action does not vest until a final unreviewable judgment is obtained.” Ileto v. Glock, Inc., 565 F.3d
1126, 1141 (9th Cir. 2009) (quoting Lyon v. Agusta S.P.A., 252 F.3d 1078, 1086 (9th Cir. 2001)), cert. denied
       (2010). “The reason an accrued cause of action is not a vested property interest … until it results in a ‘final
       unreviewable judgment,’ is that it is inchoate and does not provide a certain expectation in that property
       interest.” Bowers v. Whitman, 671 F.3d 905, 914 (9th Cir. 2012) (quoting Ileto, 565 F.3d at 1141). “In civil
       litigation, … no person has an absolute entitlement to the benefit of legal principles that prevailed at the time
       the case began, or even at the time of the bulk of the litigation. The legislature may change a statute of
       limitations at the last instant, extending or abrogating the remedy for an established wrong.” Tonya K. by
       Diane K. v. Bd. of Educ. of City of Chicago, 847 F.2d 1243, 1247 (7th Cir. 1988). Moreover, it is well settled that
       “[t]he State remains free to create substantive defenses or immunities for use in adjudication – or to eliminate
       its statutorily created causes of action altogether[,]” and “the legislative determination provides all the
       process that is due.” Logan v. Zimmerman Brush Co., 455 U.S. 422, 432-33 (1982).

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                      Page 18 of 33
       State[.]” Intervenor’s Br. at 25. See, e.g., Williams v. Mayor & City Council of

       Baltimore, 289 U.S. 36, 40 (1933) (“A municipal corporation, created by a state

       for the better ordering of government, has no privileges or immunities under the

       Federal Constitution which it may invoke in opposition to the will of its

       creator.”); Risty v. Chicago, Rock Island & Pac. Ry. Co., 270 U.S. 378, 390 (1926)

       (“The power of the state and its agencies over municipal corporations within its

       territory is not restrained by the provisions of the Fourteenth Amendment.”);

       Creek v. Vill. of Westhaven, 80 F.3d 186, 193 (7th Cir. 1996) (distinguishing cases

       holding “that a municipality cannot interpose the Fourteenth Amendment

       between itself and the state of which it is the creature” from those involving a

       municipality and the federal government or another state); City of Boston v. Mass.

       Port Auth., 444 F.2d 167, 168 n.1 (1st Cir. 1971) (“A municipality may assert a

       due process claim but not one attacking the laws of the state which created it.”)

       (citing Twp. of River Vale v. Town of Orangetown, 403 F.2d 684 (2d Cir. 1968)).

       The City cites no persuasive authority to the contrary, so its federal due process

       claim fails.


       Section 3 – The Immunity Statute does not bar all of the City’s
                     claims against the Manufacturers.
[21]   Having disposed of the City’s constitutional challenges to the Amendment,

       which makes the Immunity Statute applicable to the City’s lawsuit, we now

       address the City’s argument that the trial court erred in concluding that the

       statute immunizes the Manufacturers “from all the claims brought against

       them” in the lawsuit. Appealed Order at 4. As mentioned above, the

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019            Page 19 of 33
       Immunity Statute provides that an action may not be brought or maintained

       against a firearms manufacturer for “recovery of damages resulting from, or

       injunctive relief or abatement of a nuisance relating to, the lawful” design,

       manufacture, marketing, or sale of a firearm, or for “recovery of damages

       resulting from the criminal or unlawful misuse of a firearm or ammunition for a

       firearm by a third party.” Ind. Code § 34-12-3-3(1) and -(2).15 In KS&E Sports,

       our supreme court described the statute as “unambiguous” and as “a

       quintessential immunity provision[,]” in that “[i]t forecloses aggrieved plaintiffs

       from bringing suit[,]” but the court acknowledged that “[t]he immunity

       conferred is limited and not absolute.” 72 N.E.3d at 899, 900 (citation

       omitted). “Immunity is a threshold legal issue suitable for review under [Trial]

       Rule 12(C).” Id. at 901.


            3.1 – The Immunity Statute bars recovery of damages resulting from the
                   criminal or unlawful misuse of a firearm by a third party.

[22]   At the outset, we observe that the parties do not dispute that Subsection 3(2) of

       the Immunity Statute bars recovery of damages resulting from the criminal or

       unlawful misuse of a firearm by a third party, which figure prominently in the

       City’s amended complaint. See, e.g., Appellant’s App. Vol. 2 at 83 (“As a result

       of the easy availability and continued use in crime in many of these handguns

       after they enter Gary, Gary has been damaged, and residents of Gary have been



       15
          Indiana Code Section 34-12-3-5 provides in pertinent part, “Nothing in this chapter may be construed to
       prohibit a person from bringing or maintaining an action against a” firearms manufacturer for “[i]njunctive
       relief to enforce a valid statute, rule, or ordinance. However, a person may not bring an action seeking
       injunctive relief if that action is barred under” the Immunity Statute.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                 Page 20 of 33
       and will continue to be killed and injured by these handguns.”). We therefore

       affirm the trial court’s entry of judgment on the pleadings as to those damages.


       3.2 – The Immunity Statute does not bar recovery of damages resulting from,
       or injunctive relief or abatement of a nuisance relating to, unlawful conduct as
                     alleged in Count I of the City’s amended complaint.

[23]   By its own terms, Subsection 3(1) of the Immunity Statute does not bar an

       action for recovery of damages resulting from, or injunctive relief or abatement

       of a nuisance relating to, the unlawful design, manufacture, marketing, or sale of

       a firearm. Both parties seem to agree that “unlawful” conduct in this context is

       conduct that violates a statute, ordinance, or regulation, as opposed to conduct

       that violates a duty of care arising solely out of tort law, i.e., negligent conduct.

       In Gary 1 and Gary 2, the courts held that the City alleged in its public nuisance

       claim that the Manufacturers acted as “knowing accomplices” with firearms

       dealers in violating “regulatory statutes” governing handgun sales. See Gary 1,
801 N.E.2d at 1235 (referring to Ind. Code §§ 35-47-2.5-1 through -15, which

       are not cited in the City’s amended complaint); 16 Gary 2, 875 N.E.2d at 432-33

       (“[E]ven assuming that the PLCAA requires an underlying violation of a statute

       directly applicable to the sale or marketing of a firearm, the City alleged such

       violations in [its] complaint.”); see also, e.g., Appellant’s App. Vol. 2 at 82 (City’s

       amended complaint ¶ 65: “Defendants’ conduct violates and undermines the



       16
          The Gary 1 court noted that these statutes “detail the procedure to be used by a dealer in every handgun
       transaction involving background checks and furnishing information on gun purchasers to the state police.”
801 N.E.2d at 1234. Several provisions have been repealed from or added to Indiana Code Chapter 35-47-
       2.5 since Gary 1, but the Manufacturers do not argue that the revisions affect their potential liability.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                Page 21 of 33
       laws, regulations, and public policies of the State of Indiana and the federal

       government, which, inter alia, restrict who may purchase, own, or carry

       handguns and other firearms, and require specific permitting procedures

       limiting access to deadly weapons.”); id. at 83 (¶ 69: “Defendants’ joint and

       several ongoing wrongful conduct relating to their creation, promotion,

       support, and supply of an illegitimate secondary market for handguns has

       created, maintained, and contributed to a public nuisance in the City of

       Gary.”).


[24]   The Manufacturers assert that although the City’s allegations were deemed

       sufficient to state a public nuisance claim before the Immunity Statute was

       enacted, the City’s failure to allege a specific statutory violation should result in

       the dismissal of that claim now that the Immunity Statute has been made

       retroactive. We disagree.17 Indiana Trial Rule 8(A) provides in pertinent part,

       “To state a claim for relief …, a pleading must contain: (1) a short and plain

       statement of the claim showing that the pleader is entitled to relief, and (2) a

       demand for relief to which the pleader deems entitled.” “Notice pleading

       merely requires pleading the operative facts in order to place the defendant on

       notice as to the evidence to be presented at trial.” Bunger v. Demming, 40
N.E.3d 887, 902 (Ind. Ct. App. 2015), trans. denied. “A complaint’s allegations

       are sufficient if they put a reasonable person on notice as to why the plaintiff



       17
         The Manufacturers cite no authority for the proposition that the City was required to plead any matters in
       avoidance of a defense that did not become applicable to its amended complaint until 2015, or that the City
       should have sought leave to amend its complaint after the Amendment was enacted.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                 Page 22 of 33
       sues.” Id. Indiana pleading rules do not require a complaint to include the

       statutory basis for recovery. Daniels v. USS Agri-Chems., 965 F.2d 376, 381 (7th

       Cir. 1992). The City’s amended complaint sufficiently alleges that the City is

       suing the Manufacturers for their role in the alleged violation of laws governing

       handgun sales, for which the City may be entitled to damages, injunctive relief,

       or abatement of a nuisance.18


[25]   Based on the foregoing, and based on our conclusion below that the PLCAA

       does not bar the City’s claims, we reverse the trial court’s entry of judgment on

       the pleadings as to Count I of the City’s amended complaint and remand for

       further proceedings consistent with this opinion.


        3.3 – The Immunity Statute does not bar recovery of damages resulting from,
        or injunctive relief relating to, unlawful conduct as alleged in Count II of the
                                   City’s amended complaint.

[26]   Count II of the City’s amended complaint asserts claims for negligent

       distribution and marketing. The Manufacturers contend that the Immunity



       18
          The Manufacturers note that Indiana Code Sections 35-47-2.5-2 through -5 do not apply to transactions
       between firearms manufacturers and dealers. Ind. Code § 35-47-2.5-1. The relevant statutes deal with
       paperwork, background check, and identification verification requirements for dealers and purchasers.
       Indiana Code Section 35-47-2.5-13 provides, “Except as otherwise provided in this chapter, a dealer who
       knowingly or intentionally sells, rents, trades, or transfers a handgun in violation of this chapter commits a
       Class A misdemeanor.” Indiana Code Section 35-42-2-4 provides in pertinent part that “[a] person who
       knowingly or intentionally aids, induces, or causes another person to commit an offense commits that
       offense[.]” “The law is well settled that an accomplice is equally as guilty as a principal.” Elwood v. State,
       673 N.E.2d 1, 2 (Ind. Ct. App. 1996). The law is also well settled that evidence of willful blindness to critical
       facts may suffice to establish a knowing violation of a criminal statute. Mefford v. State, 51 N.E.3d 327, 335-
       36 (Ind. Ct. App. 2016). The Manufacturers cite no authority holding that a party may not remotely aid,
       induce, or cause another person to commit an offense. Cf. State v. Rios, 172 P.3d 844, 846 (Ariz. Ct. App.
       2007) (“One does not need to be present at the scene of a crime in order to be convicted as an accomplice:
       one can solicit another to commit the crime, provide the means to commit an offense, or command others to
       commit the crime, all from a location remote from the scene of the crime.”).

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                    Page 23 of 33
       Statute bars relief for any claims of negligent, as opposed to unlawful, conduct

       on their part. See Appellees’ Br. at 23 (“It would be an absurd construction to

       conclude that the General Assembly, while intending to protect firearm

       manufacturers from litigation, left the door open in Subsection 3(1) to a claim

       that a manufacturer’s legal conduct was negligent.”). We must agree. See

       Chavis v. Patton, 683 N.E.2d 253, 258 (Ind. Ct. App. 1997) (“We must construe

       statutes to prevent absurdity or a result the legislature, as a reasonable body,

       could not have intended.”); see also Moore v. State, 845 N.E.2d 225, 229 (Ind. Ct.

       App. 2006) (“[N]egligence in the State of Indiana is not a criminal act.”), trans.

       denied.


[27]   For its part, the City argues that “all of [its] claims involve unlawful conduct.”

       Appellant’s Br. at 30. Count II alleges that the defendants, including the

       Manufacturers, “failed to prevent or limit straw purchases; to prohibit or restrict

       sales to kitchen table and/or corrupt dealers; [19] to prevent multiple purchases of

       their handguns; [or] to prevent diversion of their handguns at gun shows[,]”

       among other things. Appellant’s App. Vol. 2 at 84. These claims

       “substantially” overlap with the allegations of the City’s public nuisance claim,




       19
            According to the amended complaint, kitchen table dealers are
                federally licensed firearm dealers who do not sell firearms from a retail establishment. A 2000
                AFT [sic] report indicates that 56% of a random sample of federally licensed firearms dealers are
                kitchen table dealers. Many of these firearms dealers, although federally licensed, have sold
                handguns without completing background checks on purchasers or complying with other
                reporting requirements, or have otherwise diverted guns into the illegal marketplace.
       Appellant’s App. Vol. 2 at 65.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                   Page 24 of 33
       Gary 1, 801 N.E.2d at 1241, and to the extent that they implicate unlawful

       conduct by the Manufacturers, they are not barred by the Immunity Statute.


[28]   Count II also incorporates the following allegations:


               61. For years, and continuing to date, defendants have
               knowingly, purposefully, intentionally, and/or negligently misled,
               deceived and confused Gary’s citizens regarding the safety of
               handguns. To increase sales and profits, defendants have falsely and
               deceptively claimed through advertising and promotion of their handguns
               that the ownership and possession of handguns in the home increases
               protection of one’s home and person, and that the ownership of handguns
               enhances personal security. The defendants have also falsely represented
               that handguns without locks or built-in locking devices are safe. For
               example, the defendants have promoted handguns with slogans
               such as “homeowner’s insurance,” “tip the odds in your favor,”
               “your safest choice for personal protection” and have a “good
               night.”

               62. Defendants have made these false and deceptive advertising
               and promotional claims even though they knew or should have
               known the fact, as proven by numerous studies, that handguns in
               the home actually increase the risk of harm to firearm owners
               and their families. Defendants also knew or should have known
               that handguns without locking devices on them are not
               reasonably safe. Indeed, as defendants are aware, studies have
               indicated that:

               A. one out of three handguns is kept loaded and unlocked in the
               home;

               B. guns kept in the home for self-protection are 22 times more
               likely to be used to kill or injure someone known by their owners,
               than to kill or injure an intruder;

               C. a gun is used for protection in fewer than two percent of
       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019               Page 25 of 33
        home invasion crimes when someone is home; and

        D. for every time a gun in the home was used in a self-defense or
        legally justifiable shooting, there were four unintentional
        shootings, seven criminal assaults or homicides, and eleven
        attempted or completed suicides with a gun.

        ….

        64. These statistics have been proven real in Gary, where
        numerous deaths and injuries have occurred because handguns
        were purchased for home protection but were thereafter
        foreseeably used in unintentional shootings, teen suicides,
        domestic disputes and other acts of violence.

        ….

        76. Defendants knew or reasonably should have known and
        foreseen that their negligent conduct would create an illegitimate
        secondary market in handguns that has cause [sic] and continue
        [sic] to cause tort damages by requesting [sic] it to expend
        substantially more resources than it otherwise would in the form
        of police services, emergency medical services, pension benefits,
        disability benefits, workers’ compensation benefits, health care,
        expenses to provide additional security measures in public
        schools and other public facilities and loss of property values.

        77. Defendants were and are also negligent in that they actively
        market their products in a manner that fails to alert possessors
        and users, as well as retailers, the substantial and latent risks of
        their handguns. Defendants negligently represents [sic] that the
        purchase of a firearm would enhance household security, that
        handguns are safe, and that families could safely store handguns
        unlocked and accessible to minors.


Appellant’s App. Vol. 2 at 81-82, 85 (emphases added).

Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019            Page 26 of 33
[29]   Indiana Code Section 35-43-5-3(a)(9) provides that a person who “disseminates

       to the public an advertisement that the person knows is false, misleading, or

       deceptive, with intent to promote the purchase or sale of property or the

       acceptance of employment … commits deception, a Class A misdemeanor.”20

       The foregoing conduct alleged by the City could be found to violate this statute

       and therefore could be found to state a claim for unlawful marketing of

       firearms, which would not be barred by the Immunity Statute. 21


[30]   In Gary 1, the court determined that the City may be entitled to both damages

       and injunctive relief for its negligent distribution and marketing claims. 801
N.E.2d at 1245-47. To the extent that the alleged damages may result from and

       the requested injunctive relief may relate to unlawful conduct, they are not

       barred by the Immunity Statute. Based on the foregoing, and based on our

       conclusion below that the PLCAA does not bar the City’s claims, we reverse

       the trial court’s entry of judgment on the pleadings as to Count II of the City’s

       amended complaint and remand for further proceedings consistent with this

       opinion.




       20
            Indiana Code Section 35-43-5-3(b) provides,
                In determining whether an advertisement is false, misleading, or deceptive under subsection
                (a)(9), there shall be considered, among other things, not only representations contained or
                suggested in the advertisement, by whatever means, including device or sound, but also the
                extent to which the advertisement fails to reveal material facts in the light of the representations.
       21
         We need not, and therefore do not, consider whether the alleged conduct also could be found to violate
       federal law.

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                       Page 27 of 33
           3.4 – Count III of the City’s amended complaint does not allege unlawful
                       conduct, so it is barred by the Immunity Statute.

[31]   Count III of the City’s amended complaint alleges that the Manufacturers

               were negligent in designing the handguns in a manner that the
               defendants foresaw or should have foreseen that the products
               would pose unreasonable risks of harm to the citizens of Gary
               who are unaware of the dangers of a firearm or untrained in the
               use of handguns, or who are minors or mentally impaired
               persons.


       Appellant’s App. Vol. 2 at 86. The complaint also alleges that the

       Manufacturers “design[ed] handguns which they knew or should have known

       did not have adequate safety devices,” and negligently designed, manufactured,

       distributed, and/or sold handguns with “inadequate, incomplete, or nonexistent

       warnings regarding the risks of harm of the product[.]” Id. The complaint

       further alleges that the Manufacturers and other defendants “knowingly and

       intentionally acted in concert with each other, have tacitly agreed or

       cooperated, and/or colluded to wrongfully adhere to industry-wide standards or

       customs” regarding various handgun design features. Id. at 87. The complaint

       does not allege, however, that any of the foregoing conduct is unlawful.

       Therefore, we affirm the trial court’s entry of judgment on the pleadings as to

       Count III.


         Section 4 – The Manufacturers are not entitled to attorney’s
            fees and costs under Indiana Code Section 34-12-3-4.
[32]   Indiana Code Section 34-12-3-4 provides,

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019           Page 28 of 33
        (a) If a court finds that a party has brought an action under a
        theory of recovery described in section 3(1) or 3(2) of this
        chapter, the finding constitutes conclusive evidence that the
        action is groundless. If a court makes a finding under this
        section, the court shall dismiss the claims or action and award to
        the defendant any reasonable attorney’s fee and costs incurred in
        defending the claims or action.


        (b) If:


        (1) a party has brought an action under a theory of recovery
        described in section 3(1) or 3(2) of this chapter;


        (2) the action commenced on or before August 27, 1999; and


        (3) the action is dismissed;


        no award for attorney’s fees or costs incurred shall issue to the
        plaintiff or the defendant.


We have reversed the trial court’s entry of judgment on the pleadings as to

Counts I and II of the City’s amended complaint, and therefore we affirm the

court’s denial of attorney’s fees and costs to the Manufacturers.22




22
  Consequently, we need not determine whether the City’s action “commenced on or before August 27,
1999” for purposes of the statute. We reiterate, however, that the City’s original complaint was dated August
27 but was not file-stamped by the trial court clerk until August 30, 1999.

Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                Page 29 of 33
           Section 5 – Pursuant to the law of the case doctrine, we
         reaffirm our holding in Gary 2 that the PLCAA does not bar
                              the City’s claims.
[33]   Finally, we address the City’s argument that the trial court erred in ruling that

       its claims are barred by the PLCAA, which is contrary to this Court’s prior

       holding in Gary 2. The City contends that the trial court was bound by the law

       of the case doctrine to follow that holding. We agree.


[34]   “The ‘law of the case’ doctrine designates that an appellate court’s

       determination of a legal issue is binding on both the trial court and the Court of

       Appeals in any subsequent appeal given the same case and substantially the

       same facts.” Cha v. Warnick, 476 N.E.2d 109, 114 (Ind. 1985). “The purpose of

       the doctrine is to minimize unnecessary repeated litigation of legal issues once

       they have been resolved by an appellate court. This doctrine is based upon the

       sound policy that once an issue is litigated and decided, that should be the end

       of the matter.” Terex-Telelect, Inc. v. Wade, 59 N.E.3d 298, 303 (Ind. Ct. App.

       2016) (citation omitted), trans. denied (2017). “Accordingly, the law of the case

       doctrine bars relitigation of all issues decided directly or by implication in a

       prior decision.” Id. (citation and quotation marks omitted). “A court has the

       power to revisit prior decisions of its own or of a coordinate court in any

       circumstance, although as a rule courts should be loathe to do so in the absence

       of extraordinary circumstances such as where the initial decision was clearly

       erroneous and would work manifest injustice.” State v. Lewis, 543 N.E.2d 1116,

       1118 (Ind. 1989) (emphasis added) (citation and quotation marks omitted).


       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019               Page 30 of 33
       “The trial court is not a coordinate court to this [C]ourt; thus, it has no power

       to alter an appellate decision.” Am. Family Mut. Ins. Co. v. Federated Mut. Ins.

       Co., 800 N.E.2d 1015, 1022 (Ind. Ct. App. 2004).


[35]   Pursuant to the law of the case doctrine, the trial court was bound by our prior

       holding in Gary 2 that the PLCAA does not bar the City’s claims; absent any

       subsequent material change of facts, it was not free to revisit that decision. Cf.

       Carson v. Palombo, 18 N.E.3d 1036, 1041 (Ind. Ct. App. 2014) (“[W]here new

       facts are elicited upon remand that materially affect the questions at issue, the

       court upon remand may apply the law to the new facts as subsequently

       found.”). In ruling that the PLCAA bars the City’s claims, the trial court did

       not rely on new facts regarding this case, but rather on its assessment that


               subsequent case law has made it clear that [violations] of public
               nuisance statutes do not meet the definition of a State or Federal
               statute applicable to the sale or marketing of firearms, and are not
               the type of violations Congress intended to meet the predicate
               exception for the reason that such statutes do not regulate or
               implicate the sale or marketing of firearms.


       Appealed Order at 5 (citing City of New York v. Beretta U.S.A. Corp., 524 F.3d
384, 403 (2d Cir. 2008), cert. denied (2009), District of Columbia v. Beretta U.S.A.

       Corp., 940 A.2d 163 (D.C. 2008), cert. denied (2009), and Ileto v. Glock, Inc., 421
F. Supp. 2d 1274, 1283-83 (C.D. Ca. 2006), aff’d by 565 F.3d 1126 (9th Cir.

       2009), cert. denied (2010)).


[36]   We first observe that we are not bound by another jurisdiction’s or “a lower

       federal court’s interpretation of federal law.” Seaboard Sur. Co. v. Ind. State Dist.
       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019             Page 31 of 33
       Council of Laborers & Hod Carriers Health & Welfare Fund, 645 N.E.2d 1121, 1125

       (Ind. Ct. App. 1995), trans. denied. We further observe that the Supreme Court

       of Connecticut recently remarked,


                [i]f Congress had intended to limit the scope of the predicate
                exception to violations of statutes that are directly, expressly, or
                exclusively applicable to firearms, however, it easily could have
                used such language, as it has on other occasions. The fact that
                the drafters opted instead to use only the term “applicable,”
                which is susceptible to a broad reading, further supports the
                plaintiffs’ interpretation [of the Connecticut Unfair Trade
                Practices Act (CUTPA), under which they sought relief against
                firearms manufacturers, distributors, and sellers for wrongful
                marketing of an assault rifle, as falling within the PLCAA’s
                predicate exception].


       Soto v. Bushmaster Firearms Int’l, LLC, Nos. SC 19832 and 19833, 2019 WL
1187339, at **30 (Conn. Mar. 19, 2019).23

[37]   Moreover, the trial court’s ruling disregards the following language from Gary 2:


                Even assuming that the PLCAA requires an underlying violation
                of a statute facially applicable to the sale or marketing of a
                firearm, we cannot say that the City did not make such
                allegations. We note that the Indiana Supreme Court held that
                unlawful conduct was not a requirement of a public nuisance
                claim and that “generally, gun regulatory laws leave room for the
                defendants to be in compliance with those regulations while still
                acting unreasonably and creating a public nuisance.” [Gary 1],


       23
         The plaintiffs in Soto are the administrators of the estates of nine of the twenty-six victims who perished in
       the mass shooting at Sandy Hook Elementary School in Newtown, Connecticut.
       .

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                    Page 32 of 33
801 N.E.2d at 1232-1233, 1235. However, the Indiana Supreme
                Court referred to “Indiana Code sections 35-47-2.5-1 through 15,
                dealing with the sale of handguns” and held that “[s]ome of the
                activity alleged in the complaint presumably violates those
                regulatory statutes, either directly in the case of the dealers or as
                knowing accomplices in the case of the other defendants.” Id. at
                1234-1235. The court also noted that the City alleged that the
                Manufacturers “are on notice of the concentration of illegal
                handgun sales in a small percentage of dealers, and the ability to
                control distribution through these dealers, but continue to
                facilitate unlawful sales by failing to curtail supply.” Id. at 1235
                (emphasis added). Thus, even assuming that the PLCAA requires an
                underlying violation of a statute directly applicable to the sale or
                marketing of a firearm, the City alleged such violations in their
                complaint.
875 N.E.2d at 432-33 (emphasis added).

[38]   The Manufacturers acknowledge this passage but argue, as before, that the City

       was required to “allege a specific statutory violation” in its amended complaint.

       Appellees’ Br. at 45. For the reasons given above, we disagree. Accordingly,

       we reverse the trial court’s ruling that the PLCAA bars the City’s claims and

       remand for further proceedings consistent with this opinion. 24


[39]   Affirmed in part, reversed in part, and remanded.


       Najam, J., and Pyle, J., concur.




       24
         Given our resolution of this issue, we need not address the City’s argument that the PLCAA is
       unconstitutional. See Appellant’s Br. at 40 (“If PLCAA bars the City’s case, it is unconstitutional.”).

       Court of Appeals of Indiana | Opinion 18A-CT-181 | May 23, 2019                                   Page 33 of 33